DETAILED ACTION
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a refrigeration system, classified in F25B 9/008 and USPC 62/498 (see Figure 22A).
II. Claims 8-14, drawn to a refrigeration system, classified in F25B 9/008 and USPC 62/498 (see Figure 22B).
III. Claims 15-20, drawn to a refrigeration system, classified in F25B 9/008 and USPC 62/498 (see Figure 25).

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products/apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are separate inventions as group I is solely directed towards a refrigeration system containing a high differential pressure, low flow multi-phase leakage pump; group II recites a refrigeration system containing a high differential pressure, low flow leakage compressor. Furthermore, the inventions as 
Inventions I and III are directed to related products/apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are separate inventions as group I is solely directed towards a refrigeration system containing a high differential pressure, low flow multi-phase leakage pump; group III recites a refrigeration system containing a high differential pressure, high flow, low differential pressure circulation compressor; a low pressure, high flow, low differential pressure circulation compressor; and a high differential pressure, low flow leakage compressor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products/apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are separate inventions as group II is solely directed towards a refrigeration system containing a high differential pressure, low flow leakage compressor; group III recites a refrigeration system containing a high differential . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Samuel Noel, Reg. No. (74,039) on 02/18/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Claim Objections

Claim 1 is objected to because of the following informalities:  line 2, has the phrase “through it” should be --therethrough--.
Claim 1 is objected to because of the following informalities:  lines 7-8, has the phrase “a second low pressure loop” should be --a low pressure loop--. This change should be made throughout the remaining claims. 
Claim 1 is objected to because of the following informalities:  lines 7-8, has the phrase “through it” should be --therethrough--.
Claim 1 is objected to because of the following informalities:  line 2, has the phrase “through it” should be --therethrough--.
Claim 1 is objected to because of the following informalities:  line 22 have a parentheses that should be deleted.  
Claim 1 is objected to because of the following informalities:  line 47 recites “high DP” should --high differential pressure--. 
Claim 2 is objected to because of the following informalities:  lines 1 and 3 recites “low DP” should --low differential pressure--. 
Claim 3 is objected to because of the following informalities:  lines 1 and 3 recites “low DP” should --low differential pressure--. 
Claim 4 is objected to because of the following informalities:  line 2 recites “low DP” should --low differential pressure--. 
Claim 5 is objected to because of the following informalities:  line 2 recites “low DP” should --low differential pressure--. 
6 is objected to because of the following informalities:  line 1 recites “high DP” should --high differential pressure--. 
Appropriate correction is required.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/926,328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the rotary pressure exchanger, gas cooler/condenser, and pump.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kerpicci et al. (WO 2008/000793 A1), hereafter referred to as “Kerpicci,” in view of Manole (US 2005/0044865 A1).
Regarding Claim 1: Kerpicci teaches a refrigeration system (see Figure 3) comprising: a high pressure loop for circulating a refrigerant at a high pressure through it (with line 11); a gas cooler or a condenser (3) disposed along the high pressure loop (with line 11), wherein the high pressure loop (with line 11) is configured to reject heat to the surroundings from the refrigerant at high pressure via the gas cooler (3) or the condenser (3), a second low pressure loop for circulating the refrigerant at a low pressure through it (with line 12); an evaporator (4) disposed along the low pressure loop (with line 12), wherein the low pressure loop (with line 12) is configured to absorb heat from the surroundings into the refrigerant at low pressure via the evaporator (4), and the refrigerant at low pressure is in a liquid state, a vapor state (paragraph [0028], lines 1-6), or a two-phase mixture of liquid and vapor; a rotary pressure exchanger (6) fluidly coupled to the low pressure loop and the high pressure loop (see Figure 3), wherein the rotary pressure exchanger (6) is configured to receive the refrigerant at high pressure from the high pressure loop (with line 11), to receive the refrigerant at low pressure from the low pressure loop (see Figure 3), and to exchange pressure between the refrigerant at high pressure and the refrigerant at low pressure (paragraph [0030], lines 1-5), and a second exiting stream (into line 12) from the rotary pressure exchanger (6) comprises the refrigerant at low pressure in the liquid state or the two-phase mixture of liquid and vapor (line into 4); 

Kerpicci fails to teach wherein the refrigerant at high pressure is in a supercritical state or subcritical state and wherein a first exiting stream from the rotary pressure exchanger comprises the refrigerant at high pressure in the supercritical state or the subcritical state.
Manole teaches refrigerant at high pressure is in a supercritical state or subcritical state (transcritical, paragraph [0031], lines 1-5) and wherein a first exiting stream from a pressure exchanger (40) comprises the refrigerant at high pressure in the supercritical state or the subcritical state (line 37 into 40 before getting to 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant at high pressure is in a supercritical state or subcritical state and wherein a first exiting stream from the rotary pressure exchanger comprises the refrigerant at high pressure in the supercritical state or the subcritical state to the structure of Kerpicci as taught by Manole in order to advantageously use a well-known refrigerant for a vapor compression system which is also a transcritical system (see, paragraph [0004], lines 1-11).  
Regarding Claim 7: Kerpicci fails to teach wherein the refrigerant comprises carbon dioxide.
Manole teaches a refrigerant comprises carbon dioxide (paragraph [0031], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant comprises carbon dioxide to the structure of Kerpicci as taught by Manole in order to advantageously use a well-known refrigerant for a vapor compression system (see, paragraph [0004], lines 1-11).  

Allowable Subject Matter

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections and/or changes to the claims to overcome all outstanding  rejections to the all the claims made above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staffend et al. (US 2016/0377303 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763